DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (claims 4-11) in the reply filed on 6/3/2022 is acknowledged.
Claim Objections
Claims 7, 13 and 14 are objected to because of the following informalities:  
Claim 7 lines 5-7 state “reduce gain, an artificial pancreas algorithm cost function, and/or aggressiveness of an artificial pancreas algorithm executed by the processor that limits delivery of insulin”. It is unclear if the artificial pancreas algorithm cost function includes gain or if it is separate algorithm that is being reduced. Based on [0075] of the instant specification, the limitation is interpreted as “reduce gain, reduce an artificial pancreas algorithm cost function, and/or reduce aggressiveness of an artificial pancreas algorithm executed by the processor that limits delivery of insulin”. 
Claim 13 line 5, “a glucose rate of change” should read “a glucose concentration rate of change” in order to be consistent with the language used in claim 4.
Claim 14 line 5, “the glucose” should read “the glucose concentration” in order to be consistent with the language used in claim 4.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 line 4 states “set a reduced target blood glucose value for any combination thereof”. It is unclear what “any combination thereof” is referring to. For purposes of examination the limitation is being interpreted as “set a reduced target blood glucose value”. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4-6 and 8-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dobbles et al. (US Patent Pub. 20140039383 hereinafter “Dobbles”).
Regarding Claim 4, Dobbles teaches a non-transitory computer readable medium embodied with programming code executable by a processor ([0085]; [0143] and 28), and the processor when executing the programming code is operable to perform functions to: 
obtain a series of glucose concentration values as measured at regular time intervals by a glucose monitor (see [0071]); 
detect a rapid rate of increase in the glucose concentration values (see [0260]); and 
implement a response to the rapid rate of increase in the glucose concentration values (see [0260] teaching that the dosage is calculated based on the rate of chance of glucose concentration).
Regarding Claim 5, Dobbles teaches the non-transitory computer readable medium of claim 4, wherein: the rapid rate of increase in the glucose concentration values is beyond a certain threshold (see [0285]).
Regarding Claim 6, Dobbles teaches the non-transitory computer readable medium of claim 4, wherein the processor upon executing the programming code is operable to perform functions, when  implementing a response to the rapid rate of increase in the glucose concentration values, to: 
limit a recommended delivery to a delivery maximum personalized to a user for a specified duration of time after a hypoglycemic event (see [0222] and [0289]; [0289] teaches “Thus, the dynamic controller module is configured to adapt (e.g., adjust, modify, re-program) insulin therapy (e.g., dosing) to a given host and his current metabolic conditions. For example, the dynamic controller module can be configured to monitor (e.g., learn) the host's insulin sensitivity by comparing substantially more recent (prior minutes to hours) changes in glucose and insulin dose, and adjust the current dose boundaries accordingly.”) ; 
limit a recommended delivery to a delivery maximum personalized to the user until a rate of change decreases below a predetermined threshold after a hypoglycemic event (See [0222] and [0289] teaching that the system adaptively delivers insulin to keep the user’s rate of change below an upper bound of a threshold range); 
limit a recommended delivery to a delivery maximum personalized to the user until the glucose concentration is above a predetermined threshold after a hypoglycemic event (See [0222] and [0289] teaching that the system adaptively delivers insulin to keep the user’s rate of change above the lower bound of a threshold range); or  a combination thereof (See [0222] and [0289] teaching that the system adaptively delivers insulin to keep the user’s rate of change within a lower and upper bound of a threshold range).
Regarding Claim 8, Dobbles teaches the non-transitory computer readable medium of claim 4, wherein the processor upon executing the programming code is operable to perform functions, when implementing a response to the rapid rate of increase in the glucose concentration, to: set a reduced target blood glucose value that can be used for dosing calculations for a predetermined period of time following a hypoglycemic event (see [0239], [0277] and [0281]);
Regarding Claim 9, Dobbles teaches the non-transitory computer readable medium of claim 4, wherein the processor upon executing the programming code is operable to perform functions, when implementing a response to the rapid rate of increase in the glucose concentration, to: implement a glucose rate of change filter (See [0289], interpreting the Kalman filter as a glucose rate of change filter) for a predetermined period of time following a hypoglycemic event, wherein the glucose rate of change filter is operable to limit a rate of change of glucose that is provided to an artificial pancreas algorithm, and the rate of change of glucose is used by the artificial pancreas algorithm in calculations related to delivery of insulin (See [0289] teaching “the dynamic controller module is configured to evaluate weighted sums (e.g., derived by processing the data collected from the continuous glucose sensor, use of a Kalman filter) to provide a suggested dynamic insulin therapy that is substantially adjusted for the host's current glucose profile (e.g., concentration, rate of change, acceleration, etc.)”.  
Regarding Claim 10, Dobbles teaches the non-transitory computer readable medium of claim 9, wherein the glucose rate of change filter is implemented following a hypoglycemic event: until the rate of change decreases below a predetermined threshold, until the glucose concentration is above a predetermined threshold, for both a positive and a negative rate of change or a positive rate of change only, or any combination thereof (see [0289] teaching that a Kalman filter is used to provide a suggested insulin therapy and the examples showing that the result may be to increase the glucose concentration or to decrease glucose concentration to be within a threshold range).  
Regarding Claim 11, Dobbles teaches the non-transitory computer readable medium of claim 9, wherein the glucose rate of change filter is implemented following a hypoglycemic event at all times (see [0289] teaching that the model uses adaptive learning, it is interpreted that the filter may be used continuously for the adaptive model).
Regarding Claim 12, Dobbles teaches the non-transitory computer readable medium of claim 5, wherein the certain threshold is at least 2 mg/dL per minute.  (see [0119]; [0255] teaching a high rate of change threshold is 3-6mg/dL/min)
Regarding Claim 13, Dobbles teaches the non-transitory computer readable medium of claim 4, wherein the processor upon executing the programming code is operable to perform functions, when implementing a response to the rapid rate of increase in the glucose concentration, to: set a reduced target blood glucose value that can be used for dosing calculations until a glucose rate of change decreases below a predetermined threshold after a hypoglycemic event (see [0239] teaching that the controller module may adaptively re-program the target range based on the internal data; and see [0289] teaching examples of how dosages are calculated to bring the glucose concentration values back within a target range).
Regarding Claim 14, Dobbles teaches the non-transitory computer readable medium of claim 4, wherein the processor upon executing the programming code is operable to perform functions, when implementing a response to the rapid rate of increase in the glucose concentration, to: set a reduced target blood glucose value that can be used for dosing calculations until the glucose is above a predetermined threshold  (see [0239] teaching that the controller module may adaptively re-program the target range based on the internal data; and see [0289] teaching examples of how dosages are calculated to bring the glucose concentration values back within a target range).
Regarding Claim 15, Dobbles teaches the non-transitory computer readable medium of claim 4, wherein the processor upon executing the programming code is operable to perform functions, when implementing a response to the rapid rate of increase in the glucose concentration, to: set a reduced target blood glucose value (see [0293] teaching a change in the programed threshold level, interpreted that chance from 170 mg/dl to 140 mg/dl as a reduced target blood glucose value).
Regarding Claim 16, Dobbles teaches the non-transitory computer readable medium of claim 4, wherein the processor upon executing the programming code is operable to perform functions, when implementing a response to the rapid rate of increase in the glucose concentration, to: the rapid rate of increase in glucose concentration values is across a certain series of glucose concentration values and a first value of the series of glucose concentration values is below a first threshold (see [0293]; it is interpreted that the system is determining  a ‘rapid rate of increase’, ex: 1mg/dl/min, and the first value 110 mg/dl is below the threshold of 170 mg/dl).
Regarding Claim 17, Dobbles teaches the non-transitory computer readable medium of claim 4, wherein the processor upon executing the programming code is operable to perform functions, when implementing a response to the rapid rate of increase in the glucose concentration, to:  the rapid rate of increase in glucose concentration values is across a certain series of glucose concentration values and any value of the series is below a second threshold ([0293]; interpreting that the system is determining  a ‘rapid rate of increase’, ex: 1mg/dl/min, and the first value 110 mg/dl is below the second threshold  of 140 mg/dl).
Regarding Claim 18, Dobbles teaches the non-transitory computer readable medium of claim 4, wherein the processor upon executing the programming code is operable to perform functions, when implementing a response to the rapid rate of increase in the glucose concentration, to: the rapid rate of increase is determined from a second derivative of the glucose concentration values being higher than a certain threshold (See [100], [255] and [0260]; it is interpreted that the acceleration of change is the second derivative of the glucose values, as described by [0100]; see [0255] and [0260] describing how the dosage/response is determined by the acceleration of change; it is interpreted that response is based on threshold values).
Regarding Claim 19, Dobbles teaches the non-transitory computer readable medium of claim 4, wherein the processor upon executing the programming code is operable to perform functions, when detecting the rapid rate of increase in the glucose concentration values, to: determine the rapid rate of increase in glucose concentration values is indicative of ingestion of fast acting carbohydrates (see [0124], interpreting ‘a high carbohydrate meal’ as ‘fast acting carbohydrates’; [0185] teaches that that these high carbohydrate meals are taken into consideration for the bolus dose; [0270] and [0284] teaches that an unexpected rapid rise in glucose concentration may indicate a meal being consumed).
 Regarding Claim 20, Dobbles teaches the non-transitory computer readable medium of claim 19, wherein the processor upon executing the programming code is operable to perform functions, when implementing the response to the rapid rate of increase in the glucose concentration values, to: implement a response to address a hypoglycemic event (see [0260] and [0289]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobbles (US Patent Pub. 20140039383) in view of Thukral et al. (US Patent Pub. 20090006061 hereinafter “Thukral”).
Regarding Claim 7, Dobbles teaches all elements of claim 4 as described above. Dobbles further teaches that the processor uses model-based systems to determine the required insulin dosage based on the glucose levels [0276]. Dobbles does not specify the non-transitory computer readable medium wherein the processor upon executing the programming code is operable to perform functions, when implementing a response to the rapid rate of increase in the glucose concentration, to: reduce gain, reduce an artificial pancreas algorithm cost function, and/or reduce aggressiveness of an artificial pancreas algorithm executed by the processor that limits delivery of insulin.
Thukral teaches [0081] that a well-known model for determining a response to glucose concentration changes includes using particular cost functions or changing gain values (sensitives) to provide patient-specific therapy recommendations. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor of Dobbles such that it is operable to perform functions, when implementing a response to the rapid rate of increase in the glucose concentration, to: reduce gain, or an artificial pancreas algorithm cost function to limits delivery of insulin, as taught by Thukral. One of ordinary skill in the art would have been motivated to do so in order to determine patient-specific therapy parameters (Thukral [0081-0082]).
Regarding Claim 21, the combination of Dobbles and Thukral teaches all elements of claim 7 as described above. Dobbles further teaches the non-transitory computer readable medium wherein the processor limits the delivery of insulin for: the glucose concentration is above a predetermined threshold after a hypoglycemic event (See [0289] teaching that the processor may limit delivery of insulin until the glucose concentration is within a predetermined threshold range). 
Regarding Claim 22, the combination of Dobbles and Thukral teaches all elements of claim 7 as described above. Thukral further teaches the non-transitory computer readable medium wherein the cost function is a measure related to deviations in the measured glucose and expected glucose (see [0081] describing he use of cost functions and see [0185-0186] teaching the measurement of deviations between the glucose measurements).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Braig et al. (WO 2009049252) teaches a non-transitory computer readable medium embodied with programming code executable by a processor which obtains a series of glucose concentration values, detects a rate of increase in glucose concentration values and implements a response to the rate of increase. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783